Citation Nr: 0939182	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  04-31 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left ankle 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1975 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board hearing at the RO in 
March 2008.  The Board remanded the case for further 
development in June 2008.  At that time, the issue of 
entitlement to service connection for migraines was also on 
appeal; however, service connection for migraines was granted 
in an April 2009 rating decision.  That issue is therefore no 
longer in appellate status and the Board will only consider 
entitlement to service connection for a left ankle disability 
in this decision.  

Additionally, the Board notes that the Veteran filed a Notice 
of Disagreement in May 2009 regarding the assigned disability 
rating for her service-connected migraine disability.  In the 
same letter, the Veteran requested to add a claim of 
entitlement to service connection for depression as secondary 
to her migraines.  As such, the Board refers both issues back 
to the RO for a statement of the case and a rating decision, 
respectively.   


FINDING OF FACT

A left ankle disability was not manifested during service, 
nor is any current left ankle disability otherwise causally 
related to the Veteran's active service.  


CONCLUSION OF LAW

A left ankle disability was neither incurred in nor 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated February 
2003, August 2003, February 2006, March 2006, and June 2006 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  A VCAA letter to the appellant was 
provided in February 2003 prior to the initial unfavorable 
decision in May 2003.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in April 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, private treatment records, and lay 
evidence.  The Board acknowledges that the Veteran's service 
treatment records are incomplete; however, the RO has 
exhausted all possible avenues to obtain a more complete set.  
The RO set forth its actions in a formal finding of 
unavailability dated November 2006.  The Board finds that the 
record as it stands includes other adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R.  § 3.159(c).  
No additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in December 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board again notes that the Veteran's service treatment 
records are incomplete.  As stated above, the RO exhausted 
all possible avenues to obtain a more complete set as stated 
in a formal finding of unavailability dated November 2006.  
Due to the missing service treatment records, the Board 
recognizes its heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Veteran testified at a hearing before the Board in March 
2008.  At the hearing, she stated that in 1977 she was 
involved in a motor vehicle accident that resulted in a torn 
ligament or tendon.  The foot was placed in a cast for about 
45 days.  Given the benefit of the doubt rule, the Board 
finds the Veteran's testimony to be competent evidence of an 
in-service injury to her foot or ankle.  

The Veteran's claims file does contain the Veteran's July 
1981 separation examination.  In the report of medical 
history, the Veteran noted swollen or painful joints, 
arthritis, rheumatism or bursitis, and foot trouble.  
Although the examiner commented on the Veteran's intermittent 
pain in her back, knees, and right elbow, the examiner did 
not point out any ankle difficulties.  In addition, on the 
July 1981 report of medical examination, the examiner noted 
the Veteran's feet and lower extremities as clinically 
normal.  

Post service, the earliest record of any foot or ankle 
problems was dated July 1991 and it noted pain in the left 
foot with an onset of one year prior.  Contradictorily, the 
Veteran testified at the March 2008 hearing that she went to 
a doctor immediately after service in 1981 for treatment of 
her foot and ankle.  She reported continuous difficulties 
with her ankle since that time.  

As the Veteran's service treatment records were incomplete 
and she testified that she had injured her ankle while in 
service, the Board found that a VA examination would be 
appropriate to ascertain whether her current disability is 
likely related to her in-service injury.  The Veteran was 
afforded a VA examination in December 2008.  The Veteran 
reported that she did not really have an ankle problem, but 
rather had pain in the Achilles tendon.  The examiner noted 
that this was in actuality part of her plantar fasciitis.  
She noted pain in the plantar portion of her foot as well as 
in the Achilles tendon.  She reported flare-ups, particularly 
in the morning when she first rouses.  At that point she 
described significant pain, which improved the more she 
walked and worsened at the end of the day.  She used both 
special shoes and orthotics, as well as an ankle brace.  She 
also used a 90 degree brace at night.  She reported no re-
injury.  She did have surgery in 2006 to remove a bunion.  
She also indicated that it was a sesamoid bone removal of her 
sesamoid at the first metatarsophalangeal joint.  

Upon physical examination at the December 2008 VA 
examination, the examiner noted that the Veteran showed 
somewhat of a high arch although not particularly pes cavus.  
Her ankle plantar flexed to 55 degrees and dorsiflexed to 15 
degrees.  The foot supinated to 35 degrees and pronated to 20 
degrees.  Repeat range of motion produced no indication of 
pain, weakness, or fatigue.  She did have a scar from her 
2006 surgery.  She had normal flexion and extension of the 
toes.  She did have some tenderness to plantar fascia 
insertion of the calcaneus and at the arch.  She also had a 
.25 cm callous at the plantar surface of the first 
metatarsophalangeal joint that was slightly tender to touch.  
She had no abnormal shoe wear and no indication of swelling 
or tenderness in any aspect of the ankle.  She showed no 
ankle instability and walked without indication of a limp in 
her braced shoe.  Although the examiner found no indication 
of abnormal shoe wear, her shoes were fairly new and showed 
little wear altogether.  Upon review of the x-rays, the 
examiner noted first metatarsal sesamoid bones.  The examiner 
doubted that the Veteran actually had surgery to remove 
sesamoid bones.  She did indicate that she had received some 
kind of injection and the examiner opined that she most 
likely had a steroid injection into the sesamoid area rather 
than actual removal of the bones.  The x-rays showed no 
evidence of bone, joint, or soft tissue abnormality.  The 
examiner diagnosed the Veteran with chronic plantar fasciitis 
and chronic Achilles tendonitis.  The examiner noted that 
injury does not produce Achilles tendonitis or plantar 
fasciitis.  Irrespective of the injury that the Veteran 
sustained in the military, the examiner noted that it would 
not produce the symptoms of the problems she was currently 
having.  Based upon this and the lack of medical evidence of 
plantar fasciitis or Achilles tendonitis while in service or 
for a long time after service, the examiner opined that her 
plantar fasciitis and Achilles tendonitis were not related to 
the Veteran's military service.  

Based on the above evidence, the Board finds that entitlement 
to service connection for a left ankle disability is not 
warranted.  Due to the lack of service treatment records, the 
Board accepts the Veteran's claim that she received an injury 
while in service that resulted in the need for a cast on her 
left ankle as true.  However, that an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  The Veteran's current disability 
has been diagnosed as chronic plantar fasciitis and chronic 
Achilles tendonitis.  While acknowledging the Veteran's 
belief that her disability is due to service, it is well 
established that as a lay person, the Veteran is not 
considered capable of opining as to the nature or etiology of 
her disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Veteran is certainly competent to testify as to 
symptoms such as pain which are non-medical in nature; 
however, she is not competent to render a medical diagnosis 
or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  No medical evidence in the record finds a 
relation between active duty service and the Veteran's 
current plantar fasciitis or Achilles tendonitis.  The VA 
examiner provided the only medical opinion to address a 
possible link to service or an in-service injury and that 
opinion weighs against such a nexus.  There is no contrary 
medical opinion or evidence of record.
 
The December 2008 VA medical opinion not only weighs against 
a nexus between the Veteran's current ankle disability and 
her active service, but clearly and persuasively discusses 
the reasons for this opinion.  The examiner specifically 
noted that neither plantar fasciitis nor Achilles tendonitis 
may be caused by an injury, irrespective of what type of 
injury the Veteran experienced while in service.  The Board 
finds the examiner's medical rationale to be persuasive.  

In sum, there is no evidence of plantar fasciitis or Achilles 
tendonitis in service or for many years after service; in 
addition, the only evidence relating to a nexus fails to 
connect the current disability with the Veteran's service.  
After reviewing the totality of the evidence, the Board must 
conclude that the preponderance of the evidence is against 
the claim of entitlement to service connection.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule 





does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left ankle disability 
is not warranted.  The appeal is denied. 



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


